DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application no. 16/181,921 now U.S. Patent 10,970,538 which is further a continuation of application no. 15/483,841 now U.S. Patent 10,151,632 filed 04/10/17.
 
Response to Arguments
The cancellation of claims 3, 9 and 15 is noted.
Applicant’s arguments, see page 5 of Applicant’s Remarks, filed 07/11/22, with respect to the double patenting rejection of claims 2, 8 and 14 have been fully considered and are persuasive.  The double patenting rejection of these claims has been withdrawn since amendments render the rejection moot by adding elements of non-double patenting rejected claims 3, 9 and 15 respectively there within claims 2, 8 and 14.  Claims 3, 9 and 15 were previously indicated as objected to for comprising allowable subject matter.  Thus, with this amendment via the AFCP 2.0 filing of 07/11/22, the claims are placed in condition for allowance.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 2, 5, 6, 8, 11, 12, 14, 17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 2, 8 and 14, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept, dynamically adjusting graphical processing of visual content by manipulating one or more objects associated with a graphical scene in the visual content in response to a comparison of a measured pupil dilation of a user to a predetermined initial threshold value.
In reference to claims 5, 6, 11, 12, 17 and 19, these claims depend upon allowable claims 2, 8 and 14 respectively and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
7/18/22